NUMBER 13-14-00380-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


LAWRENCE JAMES JR.,                                                                     Appellant,

                                                  v.

THE STATE OF TEXAS,                                                                       Appellee.


                      On appeal from the 252nd District Court
                           of Jefferson County, Texas.


                            ORDER ABATING APPEAL
               Before Justices Benavides, Perkes, and Longoria
                              Order Per Curiam

        This cause is before the Court on appellant’s motion to supplement the reporter’s

record.1 The reporter’s record in this cause was filed on July 30, 2014. Appellant has


        1 This case is before the Court on transfer from the Ninth Court of Appeals in Beaumont pursuant

to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2013 3d C.S.).
advised this Court that the reporter’s record does not contain the following relevant items:

pre-trial proceedings held on April 28, 2014, and voir dire proceedings held on April 29,

2014.

        When a relevant item has been omitted from the reporter’s record, the appellate

court may by letter direct the trial court clerk to prepare, certify, and file in the appellate

court a supplemental reporter’s record containing the omitted items. See TEX. R. APP. P.

34.6(d).    Accordingly, appellant’s motion to supplement the reporter’s record is

GRANTED and the appeal is ABATED.

        The trial court clerk of the 252nd District Court of Jefferson County is directed to

prepare a supplemental reporter’s record in this cause to include pre-trial proceedings

held on April 28, 2014, and voir dire proceedings held on April 29, 2014, in trial court

cause number 12-14114. The supplemental record shall be filed with this Court within

30 days from the date of this order.

        This appeal will be reinstated upon receipt of the supplemental reporter’s record

and upon further order of this Court.

        IT IS SO ORDERED.

                                                          PER CURIAM


Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
12th day of January, 2015.




                                              2